Robert Graubard, Esq. Village Attorney Village of Bloomingburg
You inquire whether the Village of Bloomingburg after selling its present police car may allow a police officer of the village to place a siren and/or red light upon his personal vehicle for use when and if the vehicle is used on official village police business. You say the police officer is the village's "only parttime Police Officer".
Under the Village Law as it existed prior to its revision in 1972, a village had authority under section 188 to appoint village policemen. This could be done regardless of whether the village had a police department. Villages were also authorized, by section 188-a, to create police departments and appoint a chief of police and such captains, lieutenants and sergeants of police and patrolmen as might be needed.
The present Village Law does not have a provision similar to former Village Law § 188 to authorize the appointment of policemen without having a police department of which they would be a part. Village Law Article 8 (§§ 8-800 -8-806) continues the provisions of former Village Law § 188-a for creation of a village police department. Village Law § 23-2200 enables a village policeman appointed pursuant to former Village Law § 188 to continue in his status as a policeman. We assume that is the situation in your village.
The Vehicle and Traffic Law § 101 defines "authorized emergency vehicle" as: "Every ambulance, police vehicle, fire vehicle and civil defense emergency vehicle." Vehicle and Traffic Law § 132-a defines "police vehicle". Included in that definition are certain publicly owned vehicles and "[a]ny other vehicle operated by a chief or deputy or assistant chief of a police department * * *." Vehicle and Traffic Law § 375, subd 26 authorizes the use of a siren on an "authorized emergency vehicle" and subdivision 41, paragraph 2 authorizes the use of red lights and certain white lights on an "authorized emergency vehicle" when engaged in an emergency operation.
In our opinion, if a village has a police department created under Village Law Article 8 or under the former Village Law § 188-a, the village may authorize the police chief or deputy chief or assistant chief of the police department to install a siren and red light and/or certain white lights on his private motor vehicle to be used when (and only when) that vehicle is being operated by the officer on official village police department business while engaged in an emergency operation. A policeman or police officer, as such, is not authorized to have such equipment upon a private vehicle; only the officers above specified may do so, and only if specific permission has been granted by the village. If the police officer, even though referred to as a chief or deputy chief or assistant chief, was appointed and still acts under former Village Law § 188, that officer does not qualify as an officer of a "police department" and consequently cannot have such equipment upon his personal vehicle.